Title: To George Washington from Alexander White, 9 January 1797
From: White, Alexander
To: Washington, George


                        
                            Sir 
                            Washington 9th January 1797
                        
                        The enclosed was intended to go by the Winchester Mail, but recollecting that
                            if any accident had happened to my former letter, it was owing to the inattention of that
                            office. I concluded to bring it with me and forward it from hence—I have not much doubt with
                            respect to your answer; but with the matter determined, that I may make my final
                            Arrangements agreeably thereto. I am with Sentiments of the highest Respect and most sincere
                            regard Sir your most Obt Humble Ser.
                        
                            Alexr White.
                            
                        
                    